*414OPINION.
Geeen:
The respondent has determined that the petitioner received income in 1921 in the amount of $2,214.12 from a fire which occurred in 1920. The record does not disclose that the insurance companies contested the payments on their policies and any gain or loss resulting from the fire should be returned or reported in the year in which the fire occurred. The record shows that while the payments of the losses sustained as to merchandise and building were not made until January, 1921, the losses were actually sustained in September, 1920. The receipt of an item in 1921 representing an adjustment of a fire loss in 1920 is not income in the year 1921, and the respondent’s determination to that effect is erroneous. The petitioner’s net income as determined by the respondent should be reduced by the amount of $2,214.12.

Judgment will be entered wider Rule 50.